Citation Nr: 1208287	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  09-41 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression NOS, anxiety disorder, adjustment disorder with mixed anxiety and depressed mood, dysthymia, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Ronald Gilbert, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and friend


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to November 1974.  However, an October 1980 administrative decision detailed that the Veteran's discharge was only honorable for the periods of service from January 1969 to June 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision rendered by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before the undersigned Veterans Law Judge in December 2011.  A transcript is of record.  

As noted on the title page, the Board has recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder, to include depression NOS, anxiety disorder, adjustment disorder with mixed anxiety and depressed mood, dysthymia, and PTSD.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further development on the issue of entitlement to service connection for an acquired psychiatric disorder is warranted.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Regarding the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, service treatment records are devoid of any complaints, findings, or diagnoses of any acquired psychiatric disorder.  A left lower quadrant injury from a blasting cap yielding superficial wounds was documented in December 1969.  Service personnel records revealed the Veteran's military occupational specialty was Armorer/Unit Supply Specialist while he stationed in Vietnam from June 1969 to June 1970 with the 1st Air Cavalry Division.  

Post-service VA treatment notes dated from 2008 to 2012 detailed findings of PTSD, depression NOS, anxiety, adjustment disorder with mixed anxiety and depressed mood, and dysthymia.  In an October 2008 VA psychiatric consult, a VA psychiatrist listed an Axis I diagnosis of mild PTSD and noted Axis IV diagnoses of work, service experiences, family situations, and partial compliance with medications.  Records detailed continued complaints of intrusive thoughts, nightmares, and night sweats associated with an in-service mine injury. 

In an April 2008 private mental health evaluation report, the Veteran reported stressors including having a claymore mine explode in his hand as well as witnessing a major fire and bombings at his compound.  He complained of persistent reexperiencing of those traumatic events with recurrent and intrusive distressing recollections, insomnia, distressing dreams, dissociative flashback episodes, efforts to avoid thoughts, irritability, hypervigilance, and exaggerated startle periodically over the years.  A private psychologist indicated that the Veteran was exposed to numerous traumatic events in Vietnam that did in fact result in him developing PTSD.

In a February 2009 VA PTSD examination report, the Veteran reported that he was in charge of refueling helicopters, supply, and small arms repair during service.  Stressor events were noted as hearing about his friend's death, hearing incoming fire, pulling perimeter guard duty on two occasions, going to a higher altitude after being fired upon while in a helicopter, and being sent for supplies when there was a fire on his compound.  After reviewing the file and examining the Veteran, the examiner, a VA physician's assistant certified (PA-C), listed an Axis I diagnosis of anxiety disorder NOS and noted an Axis IV diagnosis of social isolation.  It was noted that the identified stressors did not meet the criteria or involve actual or threatened death or serious injury or threat to the physical integrity of the Veteran or any other person.  The examiner further found that the identified symptomatology did not meet the criteria for a PTSD diagnosis.  He also reported that the Veteran's anxiety was related to things that might have been, to regrets over things he did or did not do, or to other family matters.  In an additional March 2009 addendum, the examiner reiterated that a diagnosis of PTSD was not assigned and that none of identified events met the criteria for an extreme traumatic stressor.  While noting that a diagnosis of anxiety disorder NOS was indicated, the examiner opined that the Veteran's anxieties were of a neurotic nature more than based on fact or in response to traumatic events. 

A casualty report associated with the record detailed that an Army pilot, P. R. G., was killed in a helicopter accident in October 1969.  Statements from multiple fellow servicemen stationed in the same compound in Vietnam from 1969 to 1970 verified rocket and mortar attacks to that position as well as discussed a barracks fire.  In multiple statements of record and during his December 2011 hearing, the Veteran described various in-service stressors, to include:  (1) Loss of a friend identified as P.R.G. (an Army pilot who was killed in a helicopter accident).  He saw the pilot's seat in the burnt out helicopter covered in blood and torn apart.  (2) Being injured by a Claymore mine placed on his desk in the supply room that exploded on him.  (3) Being in charge of replacing/restocking supplies after a fire in his barracks.  (4) Being in charge of distributing weapons and ammunition while Camp Bearcat in Vietnam was under enemy rocket attacks.  (5) Refueling helicopters on the flight line, an area that was often subject to rocket and small arms fire.  (6) Acting as a door gunner on two helicopter missions into Cambodia. 

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39843 (July 13, 2010); 38 C.F.R. § 3.304(f) (2011).

Recognition is given to the Veteran's argument that he has been diagnosed with PTSD and other acquired psychiatric disorders during various VA outpatient consults as well as by a private psychologist.  However, the Board must stress that, while the amended regulations provide for a way to establish PTSD without supporting evidence, the lower evidentiary standard applies only of a VA psychologist or psychiatrist (or a psychiatrist or psychologist with whom VA has contracted) confirms the claimed stressor which supports the diagnosis.  

Moreover, the comments associated with the proposal of the amended regulations indicate the intent that the VA examiner's diagnosis must be within the context of a Compensation and Pension examination.  As was noted very recently by the U.S. Court of Appeals for the Federal Circuit, the reasons for this were several:  (1) VA practitioners are given specific instruction on how to conduct PTSD examinations, including guidance materials and a certification process.  (2) VA reviews the quality of its practitioners' examinations, including taking steps to address identifiable problems with feedback and training.  (3) VA provides VA associated practitioners with the veterans' claims folders in connection with all mental-disorder examinations, including PTSD examinations, who are instructed that a PTSD diagnosis cannot occur without a review of the folder.  (4) VA noted that limiting the rule to VA associated practitioners, accompanied by periodic review of these examinations, would ensure standardization and consistency.  Nat'l Org. of Veterans' Advocates, Inc. v. Shinseki, ___ F.3d ___ (Fed. Cir. 2012) (citing 75 Fed. Reg. 39,843, 39,847-48 (July 13, 2010)).  Therefore, while the Veteran has been diagnosed with PTSD and other acquired psychiatric disorders by VA outpatient and private treatment providers, these assessments are not sufficient to warrant service connection under the amended regulations.

In light of the evidence of record as well as amended regulations and recent case law discussed above, the AMC should arrange for the Veteran to undergo an additional VA PTSD examination to clarify the nature and etiology of his claimed acquired psychiatric disorder, to include PTSD, depression NOS, anxiety disorder, adjustment disorder with mixed anxiety and depressed mood, and dysthymia, on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, a document indicating that the Veteran was awarded entitlement to Social Security Administration (SSA) disability benefits was associated with the record in January 2012.  The Court has held that where there is notice the Veteran is receiving SSA disability benefits VA has a duty to acquire a copy of the decision granting such benefits and the supporting medical documents when there exists a reasonable possibility that the records could help the Veteran substantiate the claim for benefits.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-3 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Although VA is not obligated to follow a determination made by SSA, these records may be relevant to the matter on appeal.

Finally, the claims file reflects that the Veteran has received VA medical treatment from the VA Outpatient Clinic (OPC) in Orlando, Florida; however, as the claims file only includes outpatient and inpatient treatment records from that provider dated up to January 2012, any additional records from that facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records pertaining to the Veteran's claimed acquired psychiatric disorder from the Orlando OPC for the period from January 2012 to the present. 

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his attorney must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(c)(2),(e). 

2.  Appropriate efforts should be taken to obtain a complete copy of the Veteran's Social Security Administration disability determination with all associated medical records

3.  After all records and/or responses received have been associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner (a VA psychologist or psychiatrist) for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD is the result of any in-service claimed event discussed below.

In rendering such determination, the examiner is instructed that the Veteran alleges that he was exposed to the following stressors during his period of active service while stationed in Vietnam:  (1) Loss of a friend identified as P.R.G. (an Army pilot who was killed in a helicopter accident).  He saw the pilot's seat in the burnt out helicopter covered in blood and torn apart.  (2) Being injured by a Claymore mine placed on his desk in the supply room that exploded on him.  (3) Being in charge of replacing/restocking supplies after a fire in his barracks.  (4) Being in charge of distributing weapons and ammunition while Camp Bearcat in Vietnam was under enemy rocket attacks.  (5) Refueling helicopters on the flight line, an area that was often subject to rocket and small arms fire.  (6) Acting as a door gunner on two helicopter missions into Cambodia. 

The VA examiner should determine whether any of the stressors claimed by the Veteran are related to his fear of hostile military or terrorist activity under 38 C.F.R. § 3.304(f)(3) (2011).  Thereafter, the VA examiner should confirm whether any of the claimed stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor(s).  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).

For purposes of the above paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

If the examiner determines that the clinical evidence does not support a diagnosis of PTSD, to include that the claimed stressors do not support the diagnosis, the examiner should list all diagnosed psychiatric disorders and specifically state whether it is at least as likely as not (a 50 percent probability of greater) that any diagnosed psychiatric disorder had its onset in service or is otherwise etiologically related to the Veteran's service, including the described in-service stressor incidents.  The examiner should acknowledge and reconcile the findings located in the VA treatment records dated from 2008 to 2012, the April 2008 private mental health evaluation report, and the February and March 2009 VA PTSD examination report and addendum of record.  The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

5.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations--specifically to include consideration of all of the evidence added to the record since the September 2009 SOC.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

